 MOUNTAIN STATE CONSTRUCTION CO.139MountainStateConstructionCompany,Inc.andInternationalUnion of Operating Engineers, LocalUnion 132, AFL-CIOandLocal Union No. 175,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemenand Helpers,of AmericaandIronWorkers- Union local301, an affiliate of theInternationalAssociationof Bridge,Structural andOrnamentalIronWorkers, AFL-CIOandCon-structionand GeneralLaborers Union Local 1353,LaborersInternationalUnion of North America,AFL-CIOandKennethR. Johnson,ChesterEugene,Starcher, Darrell J. Starcher,and DonaldL. Starcherand InternationalUnion ofDistrict 50,Alliedand TechnicalWorkersof the United StatesandCanada,Party to the Contract. Cases9-CA-6603-1-2,9-CA-6626,9-CA-6648,9-CA-6657-1, and 9-CA-6657-2-3-4-5November 9, 1973,SUPPLEMENTAL DECISION ANDORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn July 30, 1973, Administrative Law JudgeThomas F. Maher issued the attached SupplementalDecision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section -3(b) of theNational Labor. Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The- Board has considered the record and theattached Supplemental Decision in light 'of theexceptions and brief and has decided to affirm therulings, findings,' and conclusions of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Mountain StateConstruction Co., Inc., Charleston, West Virginia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrulean Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544, enfd.188F.2d 362 (CA. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findingsSUPPLEMENTAL DECISION ANDRECOMMENDED ORDERTHOMAS F. MAIIER, Administrative Law Judge: OnFebruary 15, 1973, a Decision and recommended Orderwas issued by me. Certain findings and conclusions weremade -and a recommendation that the proceeding bedeferred to arbitration as requested by Mountain StateConstruction Company, Inc.,' Respondent herein, in, itsbrief to me. Upon review of my Decision and recommend-ed Order and upon the record made herein, the NationalLabor Relations Board, referred to herein as the Board, onJune 1, 1973, issued its Decision and Order' in which itaffirmed certain of the findings and conclusions made inmy decision but concluded that under the circumstances ofthe case deferral to arbitration was not warranted. Thecase was accordingly remanded to me for the purpose ofmaking appropriate findings and conclusions and theissuing of a supplemental decision.The findings of fact and conclusions of law,, includingthe chronology of relevant events, previously made by me,arehereby incorporated by reference for all purposesherein.Upon the entire record in this case, including the Board'sDecision and Order and the findings and conclusionscontained therein,my previous decision, the evidenceadduced at the hearing before me, and the briefs originallyfiledwithme by the parties, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.UNFAIR LABOR PRACTICES ALREADY FOUND ONTHE RECORDTo this point in the proceeding certain findings andconclusions have been established and need only to besummarized.Thus, based upon facts found in my decision,the Board has concluded and found that the 1970-72Heavy and Highway Agreement with the OperatingEngineers, Teamsters and Laborers, and the agreementwith theIronWorkers to each of which Respondent was aparty,were binding upon the Respondentat all timesrelevant to this proceeding. It has also been found by theBoard, based upon my earlier findings and conclusions,that Respondent signed anagreementwith the Internation-alUnion of District 50, Allied and Technical Workers oftheUnited States and Canada, herein referred to asDistrict 50, at a time when the terms and conditions of itsagreementswith the OperatingEngineers,Teamsters,Laborers and Iron' Workers were in full force and effect.The Board accordingly concluded that' Respondent'sactions in this respect were a complete rejection of theprinciples of collective bargaining and the self-organiza-tional rights of the employees.By such conduct as has been found "[t]here would seemto be no question that merely by recognizing a minority1203 NLRB No. 167.207 NLRB No. 4 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion and negotiating a labor agreement" Respondent hasviolated Section 8(a)(2) and (1) of the Act,2 and I soconclude and find.Moreover,because the Board has actually foundRespondent's actions to be a rejection of the principles ofcollective bargaining and the self-organizational rights ofthe employees, it follows by simple application of thelanguage ofthe statute that it has thereby violated Section8(a)(5) and (1) of the Act, and I so conclude and find.II.ADDITIONAL UNFAIR LABOR PRACTICESIn addition to the foregoing conduct of Respondent in itscontractual relationships with the several unions represent-ing its employees, numerous instances occurred throughoutthisperiod giving particular substance to its intent toeliminate these unions,their contracts, and their member-employees and to entrench in their respective placesDistrict 50,thus further manifesting its refusal to bargain,itsunlawfulassistancetoDistrict 50, and likewise itsdiscriminationofemployees because of their unionmembership, and its interference, restraint, and coercion ofthem in their rights of self-organization.A.Additional FactsAs previously noted Respondent was engaged in aconsiderable amount of highway construction and otherprojects during the period involved herein. The jobs areidentified in the record as the Route 77 job, thePennsylvania-Boulevard project, the Kanawha City job,the Chelyan Salt job, and others. It should be noted thatthese projects are referred to only by way of identifying thelocations of the incident described and bear no significanceotherwise unless expressly noted. The fact is that theHeavy and Highway Agreements covered all of theprojects involved herein, and the individuals employed onthem, members of the respected unions signatory to theagreements, were admittedly covered by the agreement.These agreements, it will be recalled, were in full force andeffect at all times pertinent.During this same period therewas also in existence a Building Trades Agreement,admittedly still in effect, covering jobs also being per-formed by Respondent and usually referred to in therecord as work "in the shop." Respondent also engaged ina certain amount of equipment rental and in suchsituations the operator was included with the machinebeing rented. In some instances rental operators workedunder the Building and Trades Agreement and othersunder the Heavy and Highway Agreement. In presentingand thereafter in briefing its case to me effort was made byRespondent to differentiate between these two categoriesas they applied to jobs and to employees who wereallegedly discriminated against by the imposition of theDistrict 50 agreement. The Board has already concluded inthismatter that it considers Respondent's action withrespect to the signing of the District 50 contract to be acomplete rejection of the employees' self-organizational2N.L.R.B. v. Maryland News Company,321 F.2d 692,696 (C.A. 4, 1963).3N.L.R.B. V.Mastro Plastics Corp.,354 F.2d 170 (C.A. 2, 1965) cert.denied 384U.S. 972 (1966).4Sexton's credited,undenied testimony.rights.A consideration of the facts, to be detailedhereafter, manifests specific rejection at the individual levelso as to permeate the entire operation. If, then, it happensthat under a contractnotsuperseded by the District 50contract there should arise a question of whether a givenemployee has been terminated, or instead has engaged in astrike, itmust be emphasized that the strike has beendescribed throughout the record, even by Respondent'sown witnesses, as a protest of the District 50agreement. Insuch a posture those who claim they were striking or thosewhom Respondent claimed were striking, and not termi-nated, are entitled as unfair labor practice strikers, to thesame relief granted to discriminatees.3 This distinction incategories, therefore, becomes academic for all practicalpurposes.On November 3, 1971, Dean Lewis, on behalf ofRespondent, adopted an agreement between District 50and the West Virginia ContractorsBargainingAssociationwhich Respondent had joined on the same day. Immedi-atelyprior to this Respondent had commenced itscampaign to persuade the employees to switch their unionmembership.As early as October 1, 1971, Vice President Ringstaffinquired of employee Richard Sexton, a member of theTeamsters, how he felt about District 50. When Sextonexpressed no feelings on the matter Ringstaff suggested hethink it over and inquire around among the men and thentalk to him later. Two weeks later Ringstaff followed up hisearlier conversation and asked Sexton if he had beensolicited for District 50 membership. Sexton told him thathe had. Later in the day Ringstaff returned to Sexton andgave him a supply of District 50 application cards which heasked Sexton to distribute among the employees and havesigned. He informed Sexton that these could be solicited onhis own working time. Ringstaff came to him several timesthereafter for progress reports and on one of theseoccasions told Sexton that if he told anyone that he,Ringstaff, was involved he would deny it and call Sexton"a lying s.o.b." 4On or about November 1 employee William Newman, amember of the Teamsters, met with President Lewis whotold him they were "going Heavy and Highway, District50" and that he would like Newman "to go over withhim. " 5 On the same day Lawrence E. Burgess,businessagent for the Iron Workers, learned that Respondent wasgoing District 50 and went to Vice President Ringstaff forconfirmation.He was referred to I. V. Cunningham,Respondent's board chairman, who informed him that theCompany would hire whom it pleased and that it wouldhire members of the Iron Workers willing to do the workfor $6.20 an hour, a rate less than the Iron Workers'contract scale. Two weeks later Burgess returned to theproject and noted that the work previously being per-formed by members of the Iron Workers was being doneby individuals who were not members.6On November 4, Vice President Ringstaff had aconversation with employee Theodore Young, a member5Newman's credited testimony.I do not credit Lewis' explanation to theeffect that he was offering Newman a job under the Buildingand TradeAgreement that continued to remain in force.6The uncontradicted testimony of Burgess. MOUNTAIN STATE CONSTRUCTION CO.141of the Operating Engineers. Ringstaff told him that theywere going to "go District 50" and asked if he would get awithdrawal card from his own Union and "stay withthem." Young told him that he would think about it .7During the same period Ringstaff had a hand in thelayoff of the employees on the Pennsylvania Avenueproject. He instructed Job Superintendent Rice to lay themen off; which he did, with the exception of employeeDonald Harrison. Rice instructed Harrison to report towork at the shop on the following morning. WhenHarrison reported to work Ringstaff engaged him in aconversation, telling him that they were going to "goDistrict 50." He then said to Harrison, "We'd like for youto stay if you would." Harrison stayed on, Foreman Hilltelling him they were going to "go District 50" but werestill trying to work the Iron Workers, but not the OperatingEngineers or Laborers. On November 22, the PennsylvaniaAvenue job was being picketed and Harrison observed thatthe tying of bars on the job, work he usually performed,was being done by individuals not members of the IronWorkers sOn November 3 Ringstaff also had a significantconversation with employee Millard Scott, a member oftheOperating Engineers working on the PennsylvaniaAvenue job when it was shut down. Ringstaff telephonedScott and asked if he had heard the rumor of the Company"going District 50." When Scott said that he had Ringstaffasked him if he was going with him. Scott told him that hewas not and Ringstaff assured him that if he did he wouldhave a job for him.Stillanother conversation was credibly attributed toRingstaff on the same day, November 3. Thus employeeHerman Price, a member of the Operating Engineersworking on the Pennsylvania Avenue project, was paid offby the timekeeper. That evening Ringstaff called him onthe telephone and said that the Company was thinking ofchanging unions. He then said, "Do you think you wouldchange over?" Price was noncommittal. Ringstaff calledhim again on November 10 and asked him if he was readyto go to work. Price told him it depended on whether theCompany was District 50 or not. Ringstaff said that theyhad signed with District 50 and that as a requirement forPrice to go to work he should join District 50. On the sameday,November 4, employee Warren Vance, a member ofthe Operating Engineers, had a conversation with ForemanSlim Caldwell who stated that he was inquiring of Vance,at Ringstaff's request, if he would get a withdrawal cardfrom his Union and "go District 50." Vance told him thathe would take a layoff before he would switch. WhereuponCaldwell left and reported the conversation to Ringstaff.He then returned and 'informed Vance that he was laidoff 9On November 5 Job -Superintendent Ted Shultz toldemployee Dowell Norris, in the presence of employee7The uncontradicted testimony of Young.sThe uncontradicted testimony-of Harrison.9 The credited testimony of Vance.10The credited, corroborating testimony of employees Norris andGrass. Shultz does not dispute what occurred but claims the men involved,Norris, Grass, and also employees Wheeler and McClanahan were offeredwork but refused because "they didn't have any contract." This statementby Shultz does not negate testimony that the employees were refused jobsDonald Grass, that the Respondentwas "goingDistrict50" and that those employees who did not join District 50"will go down the road." Thereafter, on November 10,Shultz sought out the same two employees and told themthat they should get their withdrawal cards from theirunion and sign up with District 50, stating that "he had tohave their answer." In his efforts at persuasion Shultzobtained a District 50 contract and proceeded to enumer-ate the various benefits under it. The men went as directedto get withdrawal cards and returned to the job with theOperating Engineers' business agent,Russell Barnette.Barnette told Shultz and Ringstaff who appeared at thismeeting of the men, that the men were available to go towork on the job under the existing contract. To whichShultz replied, "I can't do that. I got a District 50contract." 10Employee Darrell Starcher had a similar experience withJob Superintendent Rice on November 12. After thePennsylvania Avenue job was shut down Starcher and hisbrotherDonald, both members of the Laborers, ap-proached Rice at the jobsite and asked for a job, to whichRice replied that they could have jobs if they joinedDistrict 50.11'On November 9 Foreman Slim Caldwell spoke withemployee Clarence Jones, telling him the "Company hadgone District 50" and asked him if he "was planning ongoing District 50 with the Company." 12 And on November23,Caldwell had a similar conversation with employeeWilbert Badgett, a member of the Teamsters. Thus he toldBadgett the Company was going District 50" and askedhim if he would like to continue working for the Companyas a District 50 member.13Later in the month of November Ringstaff had addition-al similar conversations with employees. On the 17th hetoldArthur Jackson, a member of the Operating Engi-neers, he could go to work that afternoon if he would get awithdrawal card from his union and join District 50. Onthe22nd he told Donald Foster, a member of theTeamsters, that if he wanted to work he could, but that"He wasn't going to be working AFL men any more." 14The sum total of the facts supplied, by the credibletestimony of Respondent's employees, as detailed insignificant part above, discloses an intent on Respondent'spart not only to scrap its existing contracts with the unionsinvolved but also to fulfill its new obligation to District 50by employing only those, who forsook their respectiveunions and joined District 50. An intent, incidentally,dictated by the existence of a union-security provision inthe District 50 contract which required membership in theUnion for employment by Respondent. This pattern ofintent is manifest in the testimony of every-employee whotestified.Over and above this intent the consequence wasmanifest by the shutting down of jobs and commencinganew under District 50 auspices. This too is attested by theunless they forsook the Operating Engineers for District 50, and I soconclude and find.11The credited testimony of DarrellStarcher.Ido not credit Race'scontrary testimony.12The credited,undenied testimony of Employee Jones.13The credited,undenied testimony of Badgett.14The credited testimony of Foster and Johnson. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees involved who credibly testified before me. Thus,upon their own credited account, the employment ofindividualmembers of the Operating Engineers wereterminated because of their continued membership in thatorganization and their refusal to join District 50 atRespondent's request. The following are the employees,togetherwith dates of their final date of employment:JamesSt.ClairNovember 6, 1971Herman PriceNovember 10,1971Millard ScottNovember 18,1971JerryWaddellNovember 19,1971Dowell NorrisNovember 20,1971Frank McClanahamNovember 20,1971Arthur D. WheelerNovember 20,1971Donald GrassNovember 20,1971Similarly,upon their own credited testimony, theemployment of members of the Teamsters was terminatedbecause of their continued, membership in that labororganization and their refusal to join District 50 atRespondent's, request. The following are the names ofthosemembers together with the last date of theiremployment:Garland HannahOctober 15, 1971Bernard BennettOctober 21, 1971ClarenceMickOctober 16, 1971Roney BakerOctober 29, 1971William NewmanOctober 17, 1971C.LucasNovember 16,197115CharlesWebbNovember 20,1971W. E. BadgettNovember 21,1971Richard J. SextonNovember 21,1971C.H. RastleNovember 22,1971Donald E. FosterNovember 22,1971And upon the credited testimony of members of theLaborers their employment was terminated because theyrefused to withdraw from that union and join District 50 atthe Respondent's request. Theirnamesand the final datesof their employment follow:'Kenneth R. JohnsonNovember 3,1971Darrell StarcherNovember' 12,1971Donald StarcherNovember 12,197116Chester StarcherNovember 18,1971During the same period the employment of four otheremployees ceased,for the reason that the jobs on whichthey were working were completed.Each was told that hewould be recalled but none of them have been recalled asof the date of the trial.These and the dates of their layoff,as credibly testifiedto bythem, together with the dates oftheir layoff follow:Holly Bailey'-October 29, 197115For reasons beyond his control employee Lucas was not available totestify I have accepted in lieu of his testimony an offer of proofsubmittedbyGeneral Counsel, finding that it conforms substantially with thetestimony of employees similarly situated16For reasons beyond his control Donald Starcher was not available totestify. I have accepted testimony of his brothers Chester andDarrell asWarren VanceNovember 4,1971Delmar PhillipsNovember 5,1971William JarrelNovember 16,19711TVance, it will be recalled, was one of those to whomRingstaff relayed a message, through Foreman Caldwell,to join District 50. All four were members of the OperatingEngineers.R.Analysis and ConclusionsThe focal determinate in this matter has already beenestablished by findings and conclusions of the Board. ThusRespondent, by executing and giving force and effect to acontract with District 50 during the terms of the contractswith the unions herein, has been found to have completelyrejected the principles of collective bargaining and the self-organizational rights of 'the employees.What remains,therefore, is a delineation of the specifics and an assess-ment of the defenses presented by Respondent for itsconduct.Ihave briefly summarized a substantial number ofincidents involving employee-members of the respectiveunions. Incidents which individually and in total illustratethe extent and the manner by which Respondent, throughitsagents and supervisors, implemented its liaison withDistrict50.Practicallyeach incident contained theessential ingredients of unlawful assistance to a labororganization and of unlawful interference, restraint, andcoercion of the individuals concerned. Thus, practicallyeach witness who testified was urged to abandon hischosen bargaining representative and join the one ofRespondent's choice, and any employee who would listenheard paeans of-praise for the union that had newly arrivedon the scene. Further explication or citation of authorityare hardly necessary to identify this course of conduct asthe unlawful variety proscribed by Section 8(a)(2) of theAct, and I so conclude and find. So also does this sameconduct most obviously manifest itself as the grossest ofinterference, restraint,and coercion of the employees. ThisI conclude and find to violate Section 8(a)(1) of the Act.Detailed throughout the record and summarized hereinare case after case of individuals who were told they couldcontinue to work only if they joined District 50; andrefusing to do so they did not work. Moreover, by theunion-security clause contained in its contract with District50 Respondent obligated itself to hire or to retain in itsemploy only those 'who joined District 50. Again byreference to the foregoing summary and to the recordherein it has been established by credible evidence that byRespondent's implementation of this clause together withthe refusal of the aggrieved employee-members of theunions herein to forsake their union and join District 50they were denied further employment with Respondent.Each of the employees so victimized has credibly testifiedtohis termination by Respondent or its refusal ofadequately supporting the allegations of the complaint with respect to him.17For reasons beyond his control employee Jarrel was not available totestify. I have accepted in lieu of his testimony an offer of proof submittedbyGeneral Counsel, finding that it conforms substantially with thetestimony of employees similarly situated. MOUNTAIN STATE CONSTRUCTION CO.employment to him and I have set forth above the namesand dates of their last, employment(supra).These,uponallthe evidence before me, I conclude and find tohave been deprived of their employment by their failure toacquire membership in District 50 and by their continuingmembership in their, chosen union, as disclosed by theevidence which I have credited. Respondent's actions withrespect to these employees,I conclude and find,constituteviolations of Section 8(a)(3) and (1) of the Act.In certain of these instances I have found that theemployees-were terminated on the conclusion of a job butnever recalled, as was Respondent's past practice. I refer toemployeesVance,Bailey,Phillips,and Jarrel. It isreasonable to infer that these individuals,known byRespondent to be members of the Operating Engineers,were not recalled because they had not joined District 50.Indeed, because Respondent's choice of the new union,District 50, precluded it from hiring those who were notmembers of it the discrimination of these four, simply byfailure to recall, was not only foreseeable but automatic.In the face of all the foregoing Respondent hasinterposed a number of defenses. These havesurfaceappeal when viewed without reference to Respondent'sadmitted, and frequently undenied conduct. Thus Respon-dent invitesmy attention to the fact that many of theprojects had been shut down or held up for operationalreasons contemporaneous with the terminations foundherein, (2) that many of the employees claiming to beaggrieved by the imposition of the District 50 contractwere either then working under the Building Tradescontract still in force, or could have been transferred tojobs in that area, (3) that actually the employees, or aconsiderable number of them, engaged in a strike pursuantto the call"of their respective unions on or about November21,when work was actually available to them; thus theywere not in fact terminated.Quite apart from the mutual contradictions inherent inRespondent's defenses I am not disposed to consider themresponsive to the obvious facts. In its brief to meRespondent states that it "may have acted in a somewhatunorthodox manner in signing an agreement with District50." This most certainly understates a conclusion reachedby `the Board, but in harsher terms. Respondent cannotexpect at 'this late date 'that those who assess its conductmust now' sort out the good from the "not so good" andindulge in senseless conjecture and nit picking. On thecontrary! Everything that has occurred herein stems fromthe unlawful alliance with District 50. And if ever equitywould dictate that a party "stew in its own juice" thissituation provides a prime example. In the face of this thecontinuing viability of the Building and Trade Agreementis of little 'concern if the only reliance-being placed upon it'is' that it served as a protective refuge to explain away whysome employees could have worked if they wanted.Nor is it significant that the employee-members of theunionsinvolved went on strike. Whether they did or didnot strike is not significant.What is significant is thatunder the District 50 contract these individuals, be theystrikers or not, could not work for Respondent without18N. L. R. B. v Mastro Plastics Corp., supra.19Arnoldware Inc.,129 NLRB 228143joining that union.And if indeed the strike is to be viewedas significant it must thenbe noted thatas a strike inprotest of Respondent's unlawful conduct it partakes of allof the ingredients of an unfair labor practice strike, and thestrikersare entitled to the same relief as the otherdiscriminatees.18As to the cessation of work for operational reasons,again I am not disposed to injecta non sequeturinto thisanalysis simply because it has been presented to me as adefense.To repeat the dominant theme of this case: It wasRespondent's refusal to employ non-District 50 people thatis the vice-not that the job was shut down for one reasonor another.For be the job going full steam,held up forlegitimate operational reasons, or entirely completed, thefirst and only consideration for hire or continued employ-ment on that job or any of the others was the withdrawal ofthe individual from the Operating Engineers,Teamsters,Laborers, or Iron Workers, as the case may have been, andthe joining of District 50. Accordingly, at the expense ofappearing to "paint with a broad brush," I rejectRespondent'sdefenses to its conduct, particularly itstermination of employment and its refusals to recall, asbeing totally irrelevant to its action and motives alreadyfound by the Board to be unlawful.Rather,to supportthese findings of the Board I am persuaded that I needonly rely upon the many examples of Respondent'sunlawful motives described herein.Finally it is to be noted that it is of no consequence thatin certain instances herein employees were not informed ofthe reasons for their termination or refusal of furtheremployment, or indeed that at the time or thereafter theydid not learn the reason. As Respondent's objective ineffecting their termination or in closing down of theirprojects was illegal,it is immaterial that in carrying outthese objectives its reasons were not communicated. Thusto paraphrase the Board's holdings in this area,discrimina-tion in regard to tenure or hire or employment of,a groupof employees,including those not known to be unionmembers,were not actually told the purpose-of the,action,tends to discourage union membership and activities noless than against nonunion members alone. All victims ofdiscrimination in such casesare entitled to thesame reliefunder the Act.19Accordingly, in summary, with respect to the employeesinvolved herein I conclude and find that by the incidentsdescribed Respondent has rendered unlawful assistance toDistrict 50 and has interfered with, restrained, and coerceditsemployees in' violation of Section 8(a)(2) and (1),respectively. And by depriving the employees of continuedemployment in its organization because of their failure toachievemembership in District 50, ^ it has discriminatedagainst themin violation of Section'8(a)(3) of the Act aswell as interfering with, restraining, and coercing them inviolation of Section 8(axl).Moreover, with respect tothose unnamed individuals,members of the respectiveunions herein,who engaged in a strike beginning onNovember 21 in protest of Respondent's unlawful conductI further conclude and find that as unfair labor practicestrikers they are entitled to full reinstatement to any jobs 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable in Respondent's organization when they wereavailable to accept them.20III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth herein havingbeen found to have occurred in connection with Respon-dent's operation as described in my original Decision havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYI have found that Respondent has rendered unlawful aidand assistanceto District 50 by executing a contract withit, by including therein a union-security provision requiringthe membership in District 50 of Respondent's employees,and by engaging in a course and conductamong itsemployees which not only constituted the rendition ofassistanceto District 50 but discriminated against themand unlawfully interfered with, restrained, and coercedthem. I have also found that Respondent, by the foregoing,and independently, has refused to bargain with theOperatingEngineers,Teamsters,Laborers, and IronWorkers. I shall recommend that Respondent cease anddesist from such conduct, including the giving effect of anycontract or arrangement, or to any extension, or modifica-tion, or renewal thereof, which it has executed or hashonored with District 50, and from in any other mannerinterfering with,restraining,or coercing its employees inthe exercise of their statutory rights.Affirmatively I shall recommend that Respondentwithdrawandwithhold all recognition from District 50 andany of its constituentlocals unlessand until it or any of itsconstituentlocalshave been certified as a majorityrepresentative of Respondent's employees in the appropri-ate bargainingunit asa consequence of a Board-conductedelection.21Ishallalsoaffirmatively recommend thatRespondent reimburse its employees for any dues, initia-tion fees, or any assessments or any other moneys withheldfrom their wages pursuant to the contract with District 50,or in accordance with any other arrangement existingbetween the parties,22 together with interest at 6 percentper annum from the date of the first withholding anddeduction. I shall also recommend that Respondent offerreinstatementand continued employment to the employeeswhom it has discriminatorily terminated to such jobs as arepresently being performed or anticipated, replacing ifnecessary employees hired under the unlawful provisionsof the contract with District 50, together with backpay to20N.L.R.B v. MastroPlasticsCorp.,supra.21Pepsi ColaBottlingCo. of Sacramento,147 NLRB 410.22DoubleA Products Company,134NLRB 222,Lunardi-CentralDistributingCo.,161 NLRB 1443.In this respect I am awareof theBoard's recent decision inBurgreenContractingCo,145NLRB 1067, wherein the Board affirmed theAdministrative Law Judge's determinationto require reimbursement onlyfrom the unlawfullyassisted union.It is to henoted thatin that case thedetermination to so reimburse was basedupon factors of employerresistance to the advances of the assisted union.No such reluctance everthe employees terminated for such employment of whichthey were deprived, and with 6 percent per annum interestfrom the date of Respondent'sdiscrimination againstthem.23Upon the foregoing findings of fact, and conclusions oflaw, and the entire record and pursuant to Section 10(c) oftheAct, I hereby issue the following recommended:ORDER 24Mountain State Construction Company Inc., Respondentherein, its officers,agents, successors,and assigns shall:1.Cease and desist from:(a)Threatening its employees with loss of employmentfor joining or remaining members of International UnionofOperating Engineers, Local Union 132, AFL-CIO,LocalUnion No. 175, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Iron Workers Union Local 301, an affiliate of theInternational Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, and Construction andGeneral Laborers Union, Local 1353, LaborersInterna-tional Union of North America, AFL-CIO, respectively, orany other labor organization.(b) Threatening its employees with loss of employment ifthey failed or refused to join International Union ofDistrict 50, Allied and Technical Workers of the UnitedStates and Canada.(c) Aiding or assisting or contributing support to District50, the aforesaid, or any of its constituent locals, or to anyother labor organization of its employees, by any means,including the solicitation ofmemberships, and/or theencouragement of employees to engagein suchsolicitationin behalf of District 50 or any otherlabor organization.(d) Giving affect to the collective-bargainingagreementwith District 50, the aforesaid, executed on November 3,147 1, or any modification,renewal, or extensionthereof, orany collective-bargaining agreement with said labor organ-ization which may now be enforced,unless or until saidlabor organization shall hereafter be certified by theNational Labor Relations Board as theexclusive represent-ative of its employees in an appropriate bargaining unit.(e)Recognizing District 50, the aforesaid, oranyof itsconstituent locals, as the exclusive representative of itsemployees for the purpose of collectivebargaining unlessor until said labor organization has hereafter been certifiedby the National Labor RelationsBoard asthe exclusiverepresentativeofsuch employees in an appropriatebargaining unit-(f) Encouraging membership in District 50, the aforesaid,or any of its constituent locals by entering into theaforesaid collective-bargainingagreementwith said labororganization and thereaftermaintaining,enforcing, andexisted here23Isis Plumbing & Heating Co.,138 NLRB 716,Glendora Plumbing—165NLRB 101.24 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and order and all objections thereto shall bedeemed waived for all purposes. MOUNTAIN STATE CONSTRUCTION CO.145giving effect to the provisions thereof which require itsemployees, as a condition of employment to join or assistsuch labor organization, except as permitted by Section8(a)(3) of the Act.(g)Withholding or deducting from the wages of any ofits employees dues, -initiation fees, or any otherassessmentsor moneys to be remitted to District 50, the aforesaid, or toany of its constituent locals or to any other labororganization unless such withholding or deduction is madepursuant to a duly signed authorization by the employeeinvolved.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the National Labor Relations Act.2.Take the following affirmative action which it hasfound will effectuate the policies of the Act:(a)Withdraw and withhold any recognition it hasgranted to District 50, the aforesaid, or any of itsconstituent locals unless or until it has been certified in themanner aforesaid by the National Labor Relations Board.(b)Reimburse its employees for the amounts it haswithheld and deducted from their wages as dues, initiationfees, or assessments, or any other moneys, to be remitted toDistrict 50, the aforesaid, or to any of its constituent locals,together with interest at 6 percent per annum.(c)Reinstate to their former or to substantially equiva-lent jobs the employees whose names appear below whohave been found to have been discriminated against inviolationof the Act, discharging, if necessary, anyemployee hired subsequent to the beginning of the periodof discrimination herein. In the event that jobs are notavailable, establish a hiring list from which said employeeswillbe selected for such future employment as maybecome available, such list to be all times available forpublic inspection.James St. ClairHerman PriceMillard ScottJerryWaddellDowell NorrisFrank McClanahamArthur D. WheelerDonald GrassGarland HannahBernard BennettClarenceMickRoney BakerWilliam NewmanC.LucasCharlesWebbW. E. BadgettRichard J. SextonC.H. RastleDonald E. FosterKenneth R. JohnsonDarrell StarcherDonald StarcherChester StarcherPolly BaileyWarren VanceDelmar PhillipsWilliam Jarrel(d)Make whole the foregoing employees in the mannerset forth in the section of this Decision entitled, "TheRemedy."(e)Upon request,bargaincollectively with InternationalUnion of Operating Engineers, Local Union 132, AFL-CIO;LocalUnion 175, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America;IronWorkersUnion Local 301, an affiliate of theInternational Association of Bridge, Structural and Orna-mentalIronWorkers, AFL-CIO; and Construction andGeneral Laborers International Union of North America,AFL-CIO,as the exclusive bargaining representatives ofits employees in the respective bargaining units previouslyestablished as appropriate for bargaining purposes, asrequired by its existing collective agreements with theaforesaid labor organizations and by applicable law.(f)Honor,maintain,and enforce the aforementionedcontracts.(g) Post at each of its jobsites,shops, and facilities, andwherever employees may congregate and at all placeswhere notices to employees are customarily posted, andmail to each employee listed in this Order above and to allother individuals in its employ at the date of this Order,copiesof the attached notice marked"Appendix."25Furnish a copy of said notice to the aforementioned labororganizations at their respective Charleston,West Virginia,headquarters for posting if they so choose.Copies of noticeon forms providedby theRegional Director for Region9,after being duly signedby theRespondent,shall beposted immediately upon receipt thereof,as indicatedabove, and maintained for a period of 60 consecutive days.Reasonable steps shall be taken that said notices are notaltered,defaced,or covered by any other material.(h) Notify said Regional Director in,writing,within 20days from the receipt of the Administrative Law Judge'sDecisionwhat steps it has taken to comply herewith.25 In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading "Postedby Order of the National Labor RelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten you, our employees, with lossof employment for joining or remaining members ofInternationalUnion of Operating Engineers, LocalUnion 132, AFL-CIO; Local Union No. 175, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America; Iron WorkersUnion Local 301, an affiliate of the InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO; Construction and General Labor-ersUnion, Local 1353, Laborers' International UnionofNorth America, AFL-CIO; or any other labororganization.WE WILL NOT threaten you with loss of employmentifyou fail or refuse to join International Union ofDistrict 50,Allied and TechnicalWorkers of theUnited States and Canada, or any of its constituentlocals.WE WILL NOT aid or assist or contribute support toDistrict 50, aforesaid, or any of its constituent locals orto any other labor organization of our employees, byany means, including the solicitation of memberships,and/or encouragement of you to engage in suchsolicitation in behalf of District 50 or any other labororganization.WE WILL NOT give effect to the collective-bargaining 146DECISIONS OF NATIONALLABOR RELATIONS BOARDagreement with District 50 which we executed onNovember 3, 1971, nor any modification, renewal, orextension of it, nor any collective-bargaining agreementwith this labor organization which may now be inforce,unlessor until the labor organization shall becertified by the National LaborRelations Board asyour exclusive bargaining representative in an appro-priate bargaining unit.WE WILL NOT recognize District 50 or any of itsconstituent locals as your exclusive bargaining repre-sentative unless or until it has been certified by theNational Labor Relations Board as set forth above.WE WILL NOT encourage membership in District 50or any of its constituent locals by entering into ormaintaining a collective-bargaining agreement with itby requiring that you, as a condition of your employ-ment, be required to join or assist District 50 except aspermitted by law.WE WILL NOT withhold or deduct from your wagesany dues, initiation fees, or any other assessments ormoneys to be remitted District 50 or any of itsconstituent locals or to any other labor organizationunless you have signed an authorization for us to do so.James St. ClairHerman Price MillMillard ScottJerryWaddellDowell NorrisFrank McClanahanArthur D. WheelerDonald GrassGarland HannahBernard BennettClarenceMickRoney BakerWilliam NewmanC.LucasCharlesWebbW. E. BadgettRichard J. SextonWilliam JarrelC.H. RastleDonald E. FosterKenneth R. JohnsonDarrell StarcherDonald StarcherChester StarcherHolly BaileyWarren VanceDelmar PhillipsWE WILL NOT in any othermanner interfere with,restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the National LaborRelations Act.WE, WILL withdraw or withholdanyrecognition wehave granted to District 50 or any of its constituentlocals unless and until it has been certified in themanner set forth above.WE WILL reimburse you for the amounts we havewithheld and deducted from your wages as dues,initiation fees,assessmentsor any other moneys to beremitted to District 50 or any of its constituent locals,together with 6-percent interest.WE w1 L reinstate to their formeror substantiallyequivalent jobs the employees listed belowwho havebeen found to have been discriminated against by us.We will discharge,ifnecessary,any employee hiredsince we began our discrimination of these employees.In the event that jobs are not available to those listedbelow a hiring list will be establishedfrom which allfuture employment will be made,and this list will beavailable at all times for your inspection.WE WILL reimburse the employees listed above forthe loss of pay incurred as a result of our discrimina-tion against them.WE wu.L upon request bargain collectively withInternationalUnion of Operating Engineers LocalUnion132, AFL-CIO, Local Union175, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,IronWorkers Union Local301, an affiliate of International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIOand Construction and General LaborersUnion, Local1353,Laborers Union of NorthAmerica, AFL-CIO, asyour exclusive bargaining representative in the respec-tive union of which you are members.WE WILL honor,maintain,and enforceany contractwhich we will make with these unions.All of you,our employees, are free to remain,withdrawfrom membership in or become or refrain from becomingmembers of the several respective unions listedabove, orany other labor organization.DatedByMOUNTAIN STATECONSTRUCTIONCO., INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by, any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to theBoard'sOffice, Federal Office Building,Room 2407,550Main Street,Cincinnati,Ohio 45202,Telephone 513-684-3686.